Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shirley and Larry Stewart appeal the district court’s order dismissing their complaint without prejudice for failure to comply with Fed. Rules Civ. P. 8 and 9. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stewart v. HSBC Bank USA, No. 3:10-cv-00586-RLW, 2010 WL 3522087 (E.D.Va. Sept. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.